DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application has been examined under the pre-AIA  first to invent provisions. 

Response to Amendments, Remarks
Applicant is thanked for their December 15, 2020 response to the October 16, 2020 Non Final Rejection, and the addition of the February 10, 2021 Information Disclosure Statement.
The amendments to the drawings and specification eliminated the shortcomings found therein.  Accordingly, the Objections have been withdrawn.  Similarly, Applicant is thanked for amending claims 1, 7 and 8 such that the clear or translucent diffuser face is “perforated with openings”, thereby more accurately claiming the structure than “a clear or translucent perforated diffuse face with openings”.
Please note that the claims of instant application (16/517,793) have been compared to the claims of application 15/594,114 (US 10,401,049) and copending application 16/286684 (US 2019/0186780) to confirm that the claims are distinct from the other applications, maintaining a clear line of demarcation between the applications. Specifically, the instant application claims an embodiment wherein a perforated reflector panel replaces the light guide in the other applications.
Applicant’s arguments regarding the rejections over Fontanesi (US 2014/0273803), in view of Soltis Charles (US 4,603,618), in view of Zampini et al (US 2007/0247842) have been found to be persuasive.  Accordingly, the application is in condition for allowance.

Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly wherein reflector panel perforated with openings mounted above the LED lighting strips in the lower housing for distributing light from the LED lighting strips evenly across the perforated diffuser face.
The closes prior art includes Fontanesi (US 2014/0273803), in view of Soltis Charles (US 4,603,618), in view of Zampini et al (US 2007/0247842), who disclose a diffuser with integrated lighting comprising: 
a frame  including: 
   an upper air plenum for receiving conditioned air from a source of conditioned air; and 
   a lower housing, having a peripheral panel, connected to the air plenum for receiving conditioned air from the air plenum; 
a clear or translucent diffuser face perforated with openings, the diffuser face forming an outlet from the lower housing to an occupied space below the diffuser; and
at least one LED lighting strip attached to an inside surface of the peripheral panel and above the clear or translucent diffuser face for directing light through the clear or translucent diffuser face.
However, the proposed combination fails to teach wherein a perforated reflector panel perforated with openings mounted above the LED lighting strips in the lower housing for distributing light from the LED lighting strips evenly across the diffuser face 
Similarly, Zheng (US 7,988,331) discloses a diffuser (fig 7: (200)) with integrated lighting comprising: 

    PNG
    media_image1.png
    738
    1110
    media_image1.png
    Greyscale

a frame (200) including: 
   an upper air plenum (300) for receiving conditioned air from a source of conditioned air; and 
   a lower housing , having a peripheral panel (122), connected to the air plenum for receiving conditioned air from the air plenum (col 3, lns 29 – 52); 
a louvered diffuser face with openings, the diffuser face forming an outlet from the lower housing to an occupied space below the diffuser; 
at least one LED lighting strip (20) attached to an inside surface of the louvered diffuser face, and
a clear or translucent diffuser cover (light guiding cover (30)) mounted below the LED lighting strips in the lower housing for distributing light from the LED lighting strips evenly across the diffuser face (col 1, lns 54 – 58, col 3, lns 1 – 10, 25 – 28) 
However, Zheng lacks at least wherein:
the diffuser face is a clear or translucent diffuser face perforated with openings, and
at least one LED lighting strip attached above the clear or translucent diffuser face.

Similarly, Takahashi (US 2014/018305) discloses a diffuser (figs 1 - 5: (1)) with integrated lighting (2) comprising: 

    PNG
    media_image2.png
    413
    997
    media_image2.png
    Greyscale

a frame (5) including: 
   an upper air plenum (6) for receiving conditioned air (3) from a source of conditioned air; and 
    a lower housing (5), having a peripheral panel, connected to the air plenum for receiving conditioned air from the air plenum; 
a clear or translucent diffuser face (20) [0034] perforated with openings (4), the diffuser face forming an outlet from the lower housing to an occupied space below the diffuser; 
at least one LED lighting strip (21/22) [0033] attached to an inside surface of the peripheral panel and above the clear or translucent diffuser face (20) for directing light through the clear or translucent diffuser face; and 
 a protective layer (24) perforated with openings mounted above the LED lighting strips in the lower housing.
Takahashi lacks a perforated reflector panel perforated with openings mounted above the LED lighting strips in the lower housing for distributing light from the LED lighting strips evenly across the diffuser face.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 


/Frances F Hamilton/
Examiner, Art Unit 3762









	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “mounting hooks 14 attached to the frame 12” as described in the specification [0036].  For example in figures 1, 2, 4A, 4B, the frame 12 is shown immediately adjacent to the diffuser face 28, but not that it “supports a plenum 16 and a lower housing 34” [0036].
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
The drawings (particularly fig 12) are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “128” and “130” have been used to designate both “a perforated diffuser face”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Please amend paragraph [0043], third sentence to read, “In other embodiments, the plenum 116 and the lower housing 134 
Appropriate correction is required.

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 7 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re Claim 1, the limitation “a clear or translucent perforated diffuser face with openings” is unclear, because “perforated” is defined as “characterized by the presence of holes”1. Therefore, “with openings” could be redundant, or could be claiming openings in the face that are in addition to the perforations. A review of the specification discloses:
 “(t)he polymer perforated diffuser 28 face is made of 1/8" thick polycarbonate and perforated with openings 30 [0038];
“(t)he polymer perforated diffuser 128 face is made of 1/8" thick polycarbonate and perforated with openings 130 [0045].
Accordingly, for purposes of examination, the limitation has been understood as if to read, “a clear or translucent perforated with openings”, and “lighting strips evenly across the 
In re Claim 1, the limitation “a lower” is a relative term which renders the claim indefinite.  The recitation of a “lower housing” lacks context, without another structure being “upper”.  For purposes of examination, the claim has been understood as if to read, 
a frame supporting: 
i.  an upper air plenum for receiving conditioned air from a source of conditioned air; and 
ii.  a lower housing, having a peripheral panel, connected to the upper air plenum for receiving conditioned air from the upper air plenum; 
a damper mounted adjacent the upper
Appropriate consideration is respectfully requested.


Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1 – 6 are rejected under 35 U.S.C. §103 as being unpatentable over Fontanesi (US 2014/0273803), in view of Soltis Charles (US 4,603,618), in view of Zampini et al (US 2007/0247842).
In re Claim 1, Fontanesi discloses a diffuser with integrated lighting (Abstract)) comprising: 
a. a frame (10) supporting: 
i. an upper air plenum (fig 1: (24)) for receiving conditioned air from a source of conditioned air [0024]; and 
ii. a lower housing (22), having a peripheral panel (apparent), connected to the upper air plenum for receiving conditioned air from the upper
b. a damper (fig 7: (41))) mounted adjacent the upper air plenum to control the flow of conditioned air through the diffuser [0030]; 
c. a diffuser face (32) perforated (35) with openings [0028], the 
d. at least one LED lighting strip (fig 1: (14/70) [0042]) attached to an inside surface [0054] of the peripheral panel above (as seen in fig 3) the diffuser face; and 
Soltis Charles teaches a clean room air distribution system (fig 2), comprising:
an upper air plenum (44) for receiving conditioned air from a source (fan (30)) of conditioned air;
a lower plenum (60), connected to the upper air plenum (44) for receiving conditioned air from the upper air plenum; and
a clear or translucent perforated with openings (“apertures”; col 3, lns 41 – 49; col 4, lns 38 – 42), the  to an occupied space (56) below a diffuser.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffuser face of Fontanesi as taught by Soltis Charles, such that the diffuser face, perforated with openings, is formed of a translucent material, for the benefit of allowing lighting fixtures affixed there above to provide adequate illumination for the clean air work area (col 3, lns 41 – 47).
Zampini et al teaches a LED light fixture/ panel (figs 7, 7A: (11)) comprising: 
at least one LED lighting strip (7a: (19)) attached to an inside surface [0082] of a housing peripheral panel (65), the lighting strip mounted above a clear face (panel (15/17) [0017, 0055, 0058]); and 
a perforated reflector panel (13/69) mounted above the LED lighting strips (fig 7: (19)) in the housing:
“the lower skin layer 13
wherein the reflector panel (13/69) comprises a protruding reflector element (fig 7: triangular shaped), and can alternatively comprise a flat or three-dimensional rectangular, square, circle, octagon, hexagon, pyramid, triangle, right angle, or custom shape [0018, 0023, and 0097].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fontanesi as taught by Zampini et al, such that the system comprises a perforated reflector panel and protruding reflector element mounted above the LED lighting strips in the lower housing, for distributing light from the LED lighting strips evenly across the 
In re Claim 2, the proposed system has been discussed, wherein Zampini et al teaches the reflector panel (13/69) includes a protruding reflector element (figure 7: triangular). 
In re Claim 3, the proposed system has been discussed, wherein Zampini et al teaches the protruding reflector element is an elongated V shape ridge (figure 7A: the triangular protruding reflector is an elongated V shape ridge, when viewed in three dimensions).
In re Claim 4, the proposed system has been discussed, wherein Zampini et al teaches the protruding reflector element is in the form of a pyramid shape ([0018]). 
“The shapes may be a flat or three-dimensional rectangular, square, circle, octagon, hexagon, pyramid, triangle, right angle, or custom shape. “[0018]
“For example, the present invention can be shaped to be a square or rectangular box, a pyramid, a structural system with four walls and a ceiling, or any custom shape configuration. In other words, the present invention may be cut, trimmed, or formed into a two or three-dimensional object of any length, width, thickness, or shape.” [0097]
In re Claim 5, the proposed system has been discussed, wherein Zampini et al teaches the protruding reflector element is in the form of a half cylinder shape [0018]. 
In re Claim 6, the proposed system has been discussed, wherein Zampini et al teaches the protruding reflector element is in the form of a hemisphere shape [0018]. 

Claim 7 is rejected under 35 U.S.C. §103 as being unpatentable over Fontanesi (US 2014/0273803), in view of Soltis Charles (US 4,603618), in view of Zampini et al (US 2007/0247842) in view of Domingo Garcia (US 2013/0063940).
In re Claim 7, the perforated reflector panel of the proposed system has been discussed, but is silent as to whether the panel has a light reflectance value between 60 and 90 LRV. 
Domingo Garcia teaches an illumination apparatus (figs 1, 2), comprising:
a plurality of LEDs (2)
a translucent closure (5), and
a highly reflective material (4a, b) with a light reflectance value of “not less than 60%” [0022] applied to an interior housing (3), adjacent the translucent closure.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Domingo Garcia, such that the perforated reflector panel has a light reflectance value between 60 and 90 LRV, for the benefit of providing an improvement in the luminous efficiency - therefore an improvement in energy efficiency [0027].

Claim 8 is rejected under 35 U.S.C. §103 as being unpatentable over Fontanesi (US 2014/0273803), in view of Soltis Charles (US 4,603618), in view of Zampini et al (US 2007/0247842) in view of Raider (US 4,034,659).
In re Claim 8, the proposed system has been discussed, but is silent as to whether the perforated reflector panel has free area between 13% and 23% free (open) area.
Raider teaches an air diffusion unit, wherein the unit has a perforated reflector panel (fig 3: (48/49/50), (col 4, lns 53 – 57)) the reflector panel has approximately 16% free (open) area plate (fig 3: col 3, lns 44 – 47).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Raider, such that the system comprises a perforated reflector panel having a free area between 13% and 23% free (open) area, for the benefit of proportioning the air velocity, thereby reducing turbulence, and the circulation of pollutants (col 3, lns 3 – 15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Oxford English Dictionary, Oxford University Press; copyright © 2020